Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142936(47)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GALE BOERTMANN,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142936
                                                                    COA: 293835
                                                                    Macomb CC: 2008-003332-NF
  CINCINNATI INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for clarification of this Court’s October 19, 2011
  order is considered, and it is DENIED.

         MARILYN KELLY, J. (dissenting).

         I would grant plaintiff’s motion to clarify and strike defendant’s argument
  pertaining to whether plaintiff’s injuries amount to “bodily injury” within the meaning of
  MCL 500.3105(1) because it was not raised in either of the lower courts.

         HATHAWAY, J., joins the statement of MARILYN KELLY, J.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2012                       _________________________________________
         p0403                                                                 Clerk